DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 09/20/2022.
Claims 7, 15, and 20 have been cancelled.
Claims 21-23 has been added.
Claims 1, 4, 6, 8-10, 12, 16-18 have been amended.
The 35 U.S.C. 112b rejection to claims 4, 6, 12, and 17-18 is withdrawn in view of Applicant’s amendment.
Claims 1-6, 8-14, 16-19, and 21-23 remain pending and have been examined.

Information Disclosure Statement
The information disclosure statements filed on 09/08/2022 has been placed in the application file and the information referred to therein has already been considered. 

Response to Arguments/Amendments
Applicant’s amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.
Applicant’s arguments filed on 9/20/2022, in particular on pages 8-11, have been fully considered but they are mood in view of a new group of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1:
Claim 1 recites limitation about “a merit scoring component that assigns merit scores to the computing system deployments of the filtered group of computing system deployments based on an extent to which respective ones of the computing system deployments, of the filtered group of computing system deployments and associated with a system cluster of the respective system clusters, are representative of other ones of the computing system deployments, of the filtered group of computing system deployments and associated with the system cluster, the other ones being other than the respective ones” in lines 13-19.
	However, the detail information that “assigns merit scores to the computing system deployments of the filtered group of computing system deployments based on an extent to which respective ones of the computing system deployments” was not described in the specification. It is noted that specification merely discloses assigning a figure of merit (merit score) to a given configuration based on an extent to which that configuration represents the other configurations in its cluster” (i.e., Fig.7 and paragraph [0077], “the merit scoring component 710 can apply a figure of merit to a given configuration based on an extent to which that configuration represents the other configurations in its cluster”). It can be seen that specification disclosed the merit score assignment is based on an extent to a configuration that represents the other configuration, but not the deployment. Therefore, the recited limitation about assignment that is “based on an extent to which respective ones of the computing system deployments” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 10 and 16:
Claims 10 and 16 recite similar limitation about assigning respective priority values  or priority score to the respective ones of the filtered group of deployments based on an extent to which respective ones of the deployments respectively.
	However, as addressed above, the specification merely discloses assigning a figure of merit (merit score) to a given configuration based on an extent to which that configuration represents the other configurations in its cluster (i.e., Fig.7 and paragraph [0077]), but does not explicitly disclose assigning the priority values/scores based on the extent to which respective one of the deployments. It is noted that assigning merit score/priority value/priority score to configuration or deployment based on the extent are different. Therefore, the recited limitation about assignment that is “based on an extent to which respective ones of the computing system deployments” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 2-6, 8-9, 11-14, 17-19, and 21-23:
	Dependent claims are also rejected based on the rejected independent claims 1, 10, and 16 as addressed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites limitation about “a merit scoring component that assigns merit scores to the computing system deployments of the filtered group of computing system deployments based on an extent to which respective ones of the computing system deployments, of the filtered group of computing system deployments and associated with a system cluster of the respective system clusters, are representative of other ones of the computing system deployments, of the filtered group of computing system deployments and associated with the system cluster, the other ones being other than the respective ones” in lines 13-19. It is not clear that the assignment of the merit score is based on the extent of the deployment or the configuration. For the purpose of compact prosecution, Examiner treats the assignment of the merit score is based on -- an extent to which respective one of configurations of the computing system deployments --.

Claims 10 and 16:
Claims 10 and 16 recite similar limitation about assigning respective priority values or priority score to the respective ones of the filtered group of deployments based on an extent to which respective ones of the deployments respectively. Therefore, they also rejected for the reason as addressed above in claim 1.

Claims 2-6, 8-9, 11-14, 17-19, and 21-23:
	Dependent claims are also rejected based on the rejected independent claims 1, 10, and 16 as addressed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Branca (Branca et al., US2010/0064035A1) in view of Avisror (Avisror et al., US2019/0294528A1) and Lloyd (Lloyd et al., US2015/0370235A1 – made of record).
With respect to claims 1, 10, and 16, Branca discloses:
A system, a method, and a non-transitory machine-readable medium with executable instructions executed by the system comprising: a memory that stores executable components; and a processor that executes the executable components stored in the memory (i.e., Fig.1-3, “Client 11”,“server 12”, and paragraph [0027], “one or more processors”), wherein the executable components comprise: a filtering component, a clustering component, and a selection component  (i.e., Fig.3, “Data receiver”, “Solution Sender”, “Product Performance Model”, “Solution Finder”, “Data& Solution Store”) for:
filtering, by a first system operatively coupled to a processor (i.e., Fig.1, “server 12”, and paragraph [0027], “one or more processors”), data (i.e., “performance model parameter data” – see paragraph [0035]) relating to deployments of respective second systems as collected from the respective second systems (i.e., “client module 11”/“customer A”, “customer B” – see Fig.1 and paragraph [0034], “data from all the different clients for the IT product/solution are collected”), wherein the filtering is based on relevancy of the deployments [to a testing criterion] and results in a filtered group of deployments (i.e., paragraph [0036-37], “filtering performance model parameter data received from clients according to the deployment type…further filtered according to optimization policies…” and Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”); 
grouping, by the first system, respective ones of the filtered group of deployments into respective clusters according to a difference function (i.e., “deployment type” – Branca discloses difference function as deployment type, see paragraph [0009], “wherein the deployment type is a function of the characteristics of the computing environment of the deployment”), the difference function being defined according to respective properties of the respective ones of the filtered group of deployments (see Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”, and paragraph [0037], “Once the deployment has been assigned to a category (e.g., SMB deployment, Enterprise Deployment, etc.)…” – notes: grouping in categories according to a difference function/deployment type); 
[assigning, by the first system, respective priority values/merit scores/priority scores to the respective ones/the computing system deployments of the filtered group of deployments based on an extent to which respective ones of the deployments, of the filtered group of deployments and grouped into a cluster of the respective clusters, are representative of respective other ones of the deployments, of the filtered group of deployments and grouped into the cluster, the other ones being other than the respective ones]; and 
designating, by the first system, selected ones of the filtered group of deployments from respective ones of the clusters for testing based on the priority values/the merit scores/the priority scores and according to a selection criterion (i.e., “optimization policies”, see paragraph [0031] and Fig.6, step 55 – Find new better/optimal configuration, and step 56 – Send new configuration).
Branca discloses collecting/filtering data based on relevancy of the deployments to deployment category and optimization policies as addressed above, but does not explicitly disclose a merit scoring component for assigning, by the first system, respective priority values/merit scores/priority scores to the respective ones/the computing system deployments of the filtered group of deployments based on an extent to which respective ones of the deployments, of the filtered group of deployments and grouped into a cluster of the respective clusters, are representative of respective other ones of the deployments, of the filtered group of deployments and grouped into the cluster, the other ones being other than the respective ones the collecting/filtering data based on relevancy of the deployments to a testing criterion.
However, Avisror discloses a merit scoring component (i.e., “Risk Scoring System”, see Fig.1:130 ) that assigns merit scores (i.e.,  “Associate Risk Scores” – see Fig.9:940-950) to the computing system deployments of the filtered group of computing system deployments (see Fig.9, step 940 – Calculate and Associate Risk Score with modified software artifact), wherein the selection component designates the respective selected ones of the filtered group of computing system deployments based on the merit scores (see Fig.9, step 950 – Generate Risk Factor For Build combination based on respective Risk Scores for Modified software artifact thereof”) [based on an extent to which respective ones of the deployments, of the filtered group of deployments and grouped into a cluster of the respective clusters, are representative of respective other ones of the deployments, of the filtered group of deployments and grouped into the cluster, the other ones being other than the respective ones]. Avisror further discloses collecting/filtering data based on relevancy of the deployments to a testing criterion (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).
Branca and Avisror do not explicitly disclose the designated/respective selected ones of the filtered group of computing system deployments that is based on an extent to which respective ones of the deployments, of the filtered group of deployments and grouped into a cluster of the respective clusters, are representative of respective other ones of the deployments, of the filtered group of deployments and grouped into the cluster, the other ones being other than the respective ones (notes: examiner interpreted as an extent to respective one of the configuration as addressed above in 112b rejection).
However, Lloyd discloses the designated/the respective selected ones of the filtered group of computing system deployments based on an extent to which respective ones of the deployments (extent to which respective ones of the deployments – adjusted configuration), of the filtered group of deployments and grouped into a cluster of the respective clusters, are representative of respective other ones of the deployments, of the filtered group of deployments and grouped into the cluster, the other ones being other than the respective ones (i.e., Fig.2, steps 200-210, – generating/certifying a configuration for a first environment, and paragraph [0035], “generating a configuration for the SCADA system deployed in a first environment (e.g., a default environment or a testing environment) at act 202…” and Fig.3, steps 300-320 – deployment for second environment based on the adjusted default configuration of first environment and paragraph [0042], “At act 320, the adjusted configuration is certified. In some embodiments, the adjusted configuration and the second environment can be used as a basis for a second environment configuration test”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Lloyd into Branca and Avisror’s merit scores assignment. One would have been motivated to do so to deploy the software artifact the assignment of the merit score based on the extent/different environment of the configuration as suggested by Lloyd (i.e., paragraph [0013], “generate an adjusted configuration, and receive a second result of the set of tests run on the SCADA system using the adjusted configuration in the customer environment.”).

With respect to claim 2, Avisror further discloses:
wherein the system testing criterion comprises amounts of elapsed time from collection of the data relating to the respective computing system deployments (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact” – Notes: historical activity is quantified /measured using amounts of elapsed time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca and Lloyd for deployment and testing the related filtered data. One would have been motivated to do so to for the purpose as addressed above in claim 1.

With respect to claim 3, Branca discloses:
wherein the system testing criterion comprises a criterion based on usage (i.e., “optimization policy” based on usage -“Web application” – see paragraph [0037]) by the respective computing system deployments of one or more software features designated [for testing] (i.e., paragraph [0037], “it is further filtered according to optimization policies specified by the customer of the deployment (e.g., two different policies for a Web application may be ‘maximize throughput’ or ‘minimize response time’)”.
Branca does not explicitly disclose the deployments for testing. However, Avisror discloses collecting/filtering data based on relevancy of the deployments for testing (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).

With respect to claims 4, 12, and 18, Branca discloses:
wherein the difference function is defined with respect to at least one property of the respective properties that is selected from the group consisting of client input/output activity volume associated with the respective ones of the filtered group of computing system deployments (i.e., Fig.4, item 11, clients upload/download configuration data to/from server 12 – client input/output activity volume) and configuration properties of software features utilized by the respective ones of the filtered group of computing system deployments (i.e., “Current configuration data upload”, “Optimized configuration data download” – see Fig.4).


With respect to claim 8, Avisror further discloses:
 wherein the merit scoring component determines an extent to which a first computing system deployment, of the filtered group of computing system deployments and associated with the system cluster, is representative of respective second computing system deployments, of the filtered group of computing system deployments and associated with the system cluster, based on a sum of distances (i.e., “based on a level of code complexity and/or an amount or quantity of issues associated with the modification” – see paragraph [0067]), from the first computing system deployment to the respective second computing system deployments as determined based on the difference function (i.e., paragraph [0067],“the complexity of a modified software artifact may be determined by analyzing internal dependencies of code within its build combination 102. A dependency may occur when a particular software artifact 104 of the build combination 102 uses functionality of, or is accessed by, another software artifact 104 of the build combination 102” Notes, sum of distances- dependency in build combination).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca and Lloyd for the purpose as addressed above in claims 1, 10 and 16.

With respect to claim 9, Avisror further discloses:
wherein the merit scoring component assigns a first merit score of the merit scores (i.e., “history activity score” – see paragraph [0068]), to a first computing system deployment of the filtered group of computing system deployments based on historical data relating to malfunctions (i.e., “defects” – see paragraph [0068]) associated with the first computing system deployment (see, paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score…Historical activity for a software artifact may also be quantified or measured based on calculation of a ratio of changes relating to fixing defects versus overall changes to that particular software artifact. Changes relating to fixing defects may be identified”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca and Lloyd for the purpose as addressed above in claim 1.

With respect to claim 11, Avisror further discloses:
wherein the testing criterion comprises a criterion selected from a group of criteria evaluated with respect to at least one of amounts of elapsed time from collection of the data relating to the deployments of the respective second systems [or usage by the deployments of the respective second systems of one or more system features designated for testing] (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca and Lloyd for deployment and testing the related filtered data. One would have been motivated to do so to for the purpose as addressed above in claim 10.

With respect to claim 17, Avisror further discloses:
 wherein the filtering criterion is selected from the group consisting of a first criterion evaluated with respect to amounts of elapsed time from collection of the data relating to the deployments of the respective computing systems (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact”) and a second criterion evaluated with respect to usage  (i.e., “optimization policy” based on usage -“Web application” – see paragraph [0037]) by the deployments of the respective computing systems of one or more software features designated [for testing] (i.e., paragraph [0037], “it is further filtered according to optimization policies specified by the customer of the deployment (e.g., two different policies for a Web application may be ‘maximize throughput’ or ‘minimize response time’)”.
Branca does not explicitly disclose the deployments for testing. However, Avisror discloses collecting/filtering data based on relevancy of the deployments for testing (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca and Lloyd filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).

Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branca, Avisror and Lloyd as applied to claims 1, 10, and 16 above, and further in view of Daniels (Daniels et al., “Learning the Threshold in Hierarchical Agglomerative Clustering”).
With respect to claims 5, 13, and 19, Branca discloses:
wherein the clustering component associates the computing system deployments of the filtered group of computing system deployments with the respective system clusters (see Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”, and paragraph [0037], “Once the deployment has been assigned to a category (e.g., SMB deployment, Enterprise Deployment, etc.)…”) [via hierarchical agglomerative clustering, and wherein the executable components further comprise: a clustering control component that assigns a stopping criterion to the hierarchical agglomerative clustering performed by the clustering component].
Branca modified by Avisror does not explicitly disclose using hierarchical agglomerative clustering with a stopping criterion.
However, Daniels discloses using hierarchical agglomerative clustering for clustering with a stopping criterion for clustering control (i.e., “threshold”, see p.1, section 1 Introduction, right column, “In hierarchical agglomerative clustering, the number of clusters need not be set and spatial locations are the natural product of the merging process. However, since many clustering are generated, the choice of a final clustering is typically determined by a threshold, T, placed on the distance function: merging stops when all pairwise cluster distances exceed the value of T.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Daniels’ clustering method into Branca for grouping/clustering the deployment category and optimization policy category. One would have been motivated to do so to use the well-known clustering algorithm-hierarchical agglomerative clustering  for clustering with a stopping criterion for clustering control for the purpose of implicit bound on the compactness and density of the cluster as suggested by Daniel (i.e., p.1, right column, “rather an implicit bound on the compactness and density of the clusters through a bound on the proximity of data items within each cluster.”).

With respect to claims 6, and 14, Daniel further discloses:
 wherein the stopping criterion is selected from the group consisting of a target number of the respective system clusters and a threshold amount (i.e., “threshold T”) of intra-cluster variance between the computing system deployments of the filtered group of computing system deployments as determined based on the difference function (i.e., p.1, right column, “since many clustering are generated, the choice of a final clustering is typically determined by a threshold, T, placed on the distance function: merging stops when all pairwise cluster distances exceed the value of T.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Daniel’s threshold amount as target number for clustering control for the purpose of above in claims 5 and 13.


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Branca, Avisror and Lloyd as applied to claims 1, and 10 above, and further in view of Fu (Fu et al., US2017/0201569A1 – made of record)
With respect to claims 21 and 23,Branca modified by Avisror does not explicitly disclose, however Fu further discloses:
wherein the selection component determines a number of the computing system deployments (i.e., Fig.5, “deployment context DCI 1-1_5 510”, “deployment context DCI-1_1_6 520” and paragraph [0085]), of the filtered group of computing system deployments and associated with respective ones of the respective system clusters, to designate for testing in proportion to an amount of intra-cluster variance between the computing system deployments of the filtered group of computing system deployments (i.e., paragraph [0085], “exemplary deployment context DCI 1-1_5 510 may be used to capture some or all configuration settings (or include rules to determine those settings) at the application level for production runs of the cloud based application on Cloud B, whereas exemplary deployment context DCI-1_1_6 520 may be used to capture some or all configuration settings for testing of the cloud based application on Cloud B with a defined configuration of Service 2, while exemplary deployment context DCI-1_7 530 may be used to capture some or all configuration settings for customer evaluations with a defined configuration of Service Cluster 1 on one or more clouds”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fu into Branca, Avisror and Lloyd. One would have been motivated to do so to select a number of deployment/configuration to designate for testing  depending on “the level of  granularity and/or flexibility desired” as suggested by Fu (i.e., “paragraph [0085], “be used to capture some or all configuration settings for testing of the cloud based application on Cloud B with a defined configuration of Service 2, while exemplary deployment context DCI-1_7 530 may be used to capture some or all configuration settings for customer evaluations with a defined configuration of Service Cluster 1 on one or more clouds. In some embodiments, the schema used for defining deployment context may depend on the level of granularity and/or flexibility desired”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Branca,  Avisror and Lloyd as applied to claim 4 above, and further in view of Sattler (Sattler et al., US2008/0127084 – made of record)
With respect to claim 22, Banca discloses:
wherein the difference function is a function of a sum of a first difference measure, associated with the client input/output activity volume associated with the respective ones of the filtered group of computing system deployments (i.e., Fig.4, item 11, clients upload/download configuration data to/from server 12 – client input/output activity volume), [and a second difference measure, associated with the configuration properties of the software features utilized by the respective ones of the filtered group of computing system deployments].
Banca modified by Avisror does not explicitly disclose a second difference measure, associated with the configuration properties of the software features utilized by the respective ones of the filtered group of computing system deployments.
However, Sattler discloses a second difference measure, associated with the configuration properties of the software features utilized by the respective ones of the filtered group of computing system deployments  (i.e., paragraph [0068], “The current configuration model can be used in some embodiments to determine differences between a current state of the baseline application configuration as a function of the current configuration model and a current state of the application configuration environment. Then the configuration setting deployment process, the activation process, and the data deployment process can be executed to deploy only the differences between the current state of the baseline application and the current state of the application configuration environment”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sattler into Banca, Avisror and Lloyd. One would have been motivated to do so to “deploy only the differences between the current state of the baseline application and the current state of the application configuration environment” as suggested by Sattler (i.e., paragraph [0068], “deploy only the differences between the current state of the baseline application and the current state of the application configuration environment”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai et al., (US2020/0342068A1) discloses deployment under test (deployed configuration) for a representative subset of the predicated execution platform requirements.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194